Opinion issued May 31, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00589-CV
———————————
NICANOR R.
CABRERA AND ISABEL E. CABRERA, Appellants
V.
BRIDGESTONE HOMEOWNERS ASSOC. INC.,
Appellee

 

 
On Appeal from the County Civil Court at Law No. 1 
Harris County, Texas

Trial Court Cause No. 966758
 

MEMORANDUM OPINION
Appellant has filed a motion to dismiss the
appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).  We dismiss all other pending motions as moot.  
PER CURIAM
Panel
consists of Justices Higley, Sharp, and Huddle.